          Case 1:18-cv-00731-JJM Document 53 Filed 02/27/20 Page 1 of 2

                                KLOSS STENGER & LOTEMPIO
                                         ATTORNEYS AT LAW
                                         www.klosslaw.com
69 DELAWARE AVE. STE. 1003                                                  TELEPHONE: 716-853-1111
BUFFALO, NEW YORK 14202                                                      FACSIMILE: 716-759-1094
JUSTIN D. KLOSS, PARTNER                                              EMAIL: JDKLOSS@KLOSSLAW.COM


                                        February 27, 2020

Via ECF Only
Hon. Jeremiah J. McCarthy
United States Magistrate Judge
Robert H. Jackson United States Courthouse
2 Niagara Square
Buffalo, NY 14202
McCarthy@nywd.uscourts.gov

       RE:     SERVANTS OF JESUS AND MARY, INC., d/b/a THE FATIMA CENTER
               v. THE NATIONAL COMMITTEE FOR THE NATIONAL PILGRIM
               VIRGIN OF CANADA AND THE FATIMA CENTER U.S.A., INC., AND
               ANDREW CESANEK.
               WDNY Civil Action No.: 1:18-CV-731

Dear Magistrate Judge McCarthy:

        The undersigned’s law firm represents defendants The National Committee for the
National Pilgrim Virgin of Canada and The Fatima Center U.S.A., Inc. in the above-referenced
matter. We write with the consent of all parties to request an extension of Your Honor’s Third
Amended Case Management Order (Docket No. 47). Your Honor has three times previously
found good cause to exist to extend the Case Management Order in this matter with the consent
of all parties, and we believe good cause exists for this request as described below.

       Since Your Honor’s entry of the Third Amended Case Management Order (the “Order”)
on November 25, 2019, the parties have diligently continued the discovery process. The parties
have exchanged an additional 3,500 pages of document discovery, as well as supplemental
discovery requests which are still outstanding. The total production thus far in this case is over
33,000 pages of documents.

       As Your Honor is also aware, the parties conducted the deposition of Ms. Coralie
Graham on February 11, 2020. Despite our best efforts, we were unable to complete the
deposition that day, and are making arrangements to schedule a continuation of Ms. Graham’s
deposition in March. Based on the foregoing, the parties do not believe that we can complete fact
discovery by the Order’s March 9th deadline.

       Additionally, as a result of the discovery that has occurred thus far, the parties have
voluntarily agreed to participate in a second round of mediation in order to potentially settle this
matter. The proposed mediator has already been contacted and has agreed to conduct the
mediation. We are attempting to schedule the mediation in April or May as some of our clients’
principals reside outside the area. The parties also seek to extend the Order so that they may
          Case 1:18-cv-00731-JJM Document 53 Filed 02/27/20 Page 2 of 2

                               KLOSS STENGER & LOTEMPIO
                                       ATTORNEYS AT LAW
                                       www.klosslaw.com
69 DELAWARE AVE. STE. 1003                                                TELEPHONE: 716-853-1111
BUFFALO, NEW YORK 14202                                                    FACSIMILE: 716-759-1094
JUSTIN D. KLOSS, PARTNER                                            EMAIL: JDKLOSS@KLOSSLAW.COM


conduct the mediation before incurring the substantial costs associated with expert reports which
are due April 15th.

     Accordingly, we respectfully request that Your Honor modify the dates in the Third
Amended Case Management Order as follows:

      All fact discovery completed by May 11, 2020;
      Expert reports by a party who bears the burden of proof by July 14, 2020;
      Opposing party expert reports by August 24, 2020;
      Expert depositions completed by October 12, 2020;
      Pretrial dispositive motions filed by November 24, 2020;
      If no motion are made, a request for a trial date made by December 1, 2020;
      Mediation sessions may continue until November 24, 2020.

        The parties have conferred and are agreeable to the above-referenced proposed dates. The
parties are available should Your Honor wish to schedule a conference to discuss this matter.

                                                                   Respectfully,

                                                                   s/Justin D. Kloss




CC:    Matthew J. Larkin (via ECF only)
       Attorneys for Plaintiff

       Daniel J. Brady (via ECF only)
       Attorneys for Defendant Andrew Cesanek
